Citation Nr: 0945650	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, anxiety, and 
anger management problems.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his former spouse


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
February 1979.  

This matter arises from a December 2007 rating decision, 
which reopened and denied the Veteran's service connection 
claim for a low back disability and denied his service 
connection claim for an acquired psychiatric disorder.  
Regardless of the RO's decision to reopen the claim of 
service connection for a low back disability, the Board is 
required to address the issue of reopening to determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).
  
The Veteran initially filed a claim of service connection for 
a bilateral hearing loss disability.  The Veteran filed a 
substantive appeal regarding this claim.  However, in March 
2009, the RO subsequently granted service connection for this 
claim.  As such, this matter is not before the Board.  

During a September 2009 video conference hearing, the Veteran 
testified before the undersigned.  A transcript of the 
proceedings has been associated with the claims file.  

The service connection claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.

FINDINGS OF FACT

1.  An unappealed RO rating decision, dated in October 2005, 
denied the Veteran's claim of entitlement to service 
connection for a low back disability.

2. Additional evidence received since the October 2005 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claim for service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, denying the claim of 
service connection for a low back disability, is final. 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence have been submitted for the 
claim of entitlement to service connection for a low back 
disability; the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's petition to reopen, the VCAA 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Since the benefit sought on appeal is being fully granted, 
any deficiencies in notice were not prejudicial to the 
Veteran.

II.	New and Material Evidence

The Veteran previously filed a claim of service connection 
for a low back disability in April 2005.  That claim was 
denied in an October 2005 rating decision on the basis that 
the medical evidence did not show a continuity of back 
problems and thus was of post-service origin.  The Veteran 
did not initiate an appeal and the underlying decision became 
final.  38 U.S.C.A. §§ 7104, 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In the Veteran's prior claim, the claims file contained VA 
treatment records dated from July 1976 to February 1979 and 
VA medical records dated from April 1999 through September 
2005.  The October 2005 rating decision indicates that the 
service treatment records reveal a record of treatment for 
low back strain.  The evidence indicating back trouble after 
service was dated in May 2001.  

Since the Veteran's prior claim, he submitted statements from 
his two ex-wives and his mother, his own statements in 
support of his claim, and VA treatment records from various 
VA medical centers in South Dakota, North Dakota, and 
Colorado.  A December 21, 1990 VA treatment note indicates 
low back pain.  Furthermore, the Veteran testified during his 
September 2009 video conference hearing that he continued to 
have low back pain after service discharge and would regulate 
this pain through self-medication.  He testified that he 
sought treatment from VA for his low back pain in 1986, 
private treatment from 1992 to 1999, and a MRI of his lumbar 
spine in or about 2001.  He testified that these medical 
records were unavailable despite his numerous attempts to 
obtain them.  The Veteran is competent to report continued 
pain and treatment for his low back disability.  See Justus, 
supra.  This evidence speaks to the possibility of a 
continuity of symptomotology.  Thus, this evidence is both 
new to the record as it raises a reasonable possibility of 
substantiating the claim.  

The Board concludes that new and material evidence has been 
submitted; the claim for service connection for a low back 
disability is reopened.  See 38 C.F.R. § 3.156, supra.  





ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted, to this extent only.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.

A review of the record reveals that complete copies of the 
Veteran's service treatment records are not in the claims 
file.  Specifically, on October 2007, the Veteran submitted 
copies of his July 1976 service entrance examination, 
chronological records of medical care dated from March 1977 
to January 1979, and an October 1978 treatment note. In June 
2005, the Veteran also submitted his October 1978 discharge 
examination.  However, the service treatment records obtained 
by VA and currently in the claims file only include December 
1978 medical records relating to his mental status.  

In the October 2005 rating decision, the evidence considered 
by the RO included service treatment records dated from July 
1976 to February 1979.  The RO appears to have based its 
decision, in part, on this information.  Again, the entire 
contents of this information are not currently in the file 
and, thus, the Board cannot conduct its required review of 
the RO's findings.  As such, the claim must be remanded so 
the RO can locate and associated the service treatment 
records.  If the records cannot be located, the Veteran must 
be contacted and asked to submit duplicate copies.  

Furthermore, the Veteran has indicated that he sought mental 
health treatment from the VA medical center in Sturgis, South 
Dakota.  These files are not in the claims file and should be 
obtained.  

Because the matter must be remanded to obtain the Veteran's 
service treatment records, the Board takes this opportunity 
to further develop the record.  In June 2007, the Veteran 
indicated that he sought treatment for his low back and 
acquired psychiatric disabilities at Arbor Family Medical in 
Westminster, CO.  While the Veteran did not submit a properly 
signed form authorizing VA to obtain these proper documents, 
he included the specific dates of treatment, the type of 
treatment, and the address where these records could be 
obtained.  Because these records are pertinent to his service 
connection, they should be obtained, if possible.  

The Veteran contends that he suffers from a low back 
condition that was caused or aggravated by service.  The 
service treatment records currently associated with the 
claims file show that the Veteran complained of and was 
treated for low back pain while in service.  During his 
September 2009 video conference hearing, the Veteran 
testified that he sought continued treatment for low back 
pain after service discharge.  This evidence is sufficient to 
trigger the requirement of a VA examination to determine the 
diagnosis and etiology of his low back disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the Board is also of the opinion that a VA 
examination would be probative in ascertaining the etiology 
of any currently manifested acquired psychiatric disorder.  
Accordingly, the RO should schedule an examination to 
establish whether his acquired psychiatric disorder is 
etiologically related to service.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's service treatment 
records from July 1976 to February 
1979.  All efforts to obtain these 
records should be fully documented.  

2.	Request post-service medical records 
from the VA medical center in Sturgis, 
South Dakota, to include for his 
acquired psychiatric disorder since 
1987.  

3.	Assist the Veteran in obtaining the 
additional medical records relevant to 
the Veteran's claim, to include 
treatment records from Arbor Family 
Medical in Westminster, Colorado. All 
efforts to assist the Veteran in 
obtaining these non-Federal records 
should be well documented and should 
comply with 38 C.F.R. § 3.159(e).  

4.	Then, schedule the Veteran for a VA 
examination to determine (1) the 
diagnosis of any back disabilities 
which may be present, and (2) whether 
any such disabilities are as likely as 
not etiologically related to a disease, 
injury or event in service.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination, and he or she 
should accomplish any indicated special 
tests, studies or additional 
consultations.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

5.	Schedule the Veteran for a VA 
examination to determine (i) the 
diagnosis of any currently manifested 
acquired psychiatric disorder and (ii) 
whether any currently manifested 
acquired psychiatric disorder is as 
likely as not etiologically related to 
his service.  The claims folder and a 
copy of this REMAND must be made 
available and reviewed by the examiner, 
and he or she should accomplish any 
indicated special tests, studies or 
additional consultations.
  
6.	Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


